Title: To George Washington from William Russell, 11 May 1799
From: Russell, William
To: Washington, George



Sir
New York 11th May 1799

The fatality which has so long attended my endeavors to forward the Sheep seems still to attact, for the poor fellow when embark’d in the first Vessell we have had this Spring for New York has met an unusually long passage and by a subsequent detention here is very much reduced in his appearance, however as upon my arrival here I learn that a Sloop is now up for Alexandria I have desird my friend to embark him therein & I expect he will proceed in a day or two in the Sloop Lark Capt. Leaman bound for Alexanda where Mr Thos Porter is to attend to him, unless the Wind is favorable for Landing him at Mount Vernon, which Capt. Leaman has then promis’d to effect—The Sheep will, I know, be very much reduc’d, but a Summers good grass will I doubt not effectually restore him, & Show him a good Sheep, tho not equal to what I wish, & still hope to present you with—By Captn Leaman I also Send the Chaff engine, with another Small Box, which contains the Ground Borer, and an Hoe, made at Middletown, under the direction of an English Gentleman who has found Hoes in that form, preferrable to all others, both for dispatch & effect, and as this Gentleman, has more to do with practice, than theory, I am induced by his opinion, to ask your acceptance of it, with the Borer—This Hoe is of a breadth which he finds best adapted, to general use, but he varies the breadth, according to the purpose for which it is wanted, either in the Farm, or the Garden—I am sorry my Servant omitted to procure a wooden handle for the Borer, but there will be no difficulty in supplying this deficiency—It will be proper, that the Person who fixes the knife of the Chaff Engine in its place, should observe a direction tied round one of the screws appurtaining to it—I take leave to add, that I have just receivd from England, a pair of young Swine, of a celebrated Breed, from which I hope to obtain a family, & if successfull, shall be happy to ask your acceptance of a Pair of them, in the interim I remain with the highest respect Sir Yor Sincere & Obedt

Willm Russell



By an accidental oversight originating in the particular situation of a traveller, this Letter had been detaind in my Port Folio instead of being at the Post Office as I expected.

